Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00173-CR

                                      IN RE Stephen Guy FOSTER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 15, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 27, 2015, relator Stephen Guy Foster filed a pro se petition for writ of mandamus

complaining of the trial court’s order denying his motion for judgment nunc pro tunc. For the

following reasons, we deny the petition for writ of mandamus.

           Foster was arrested in March 2013 and charged with the felony offense of intoxication

assault. See TEX. PENAL CODE ANN. § 49.07 (West 2011). He was released on bond the following

day, after signing a pre-trial agreement establishing the conditions of his release. In December

2014, Foster entered into a plea agreement on the charge, accepting a five-year sentence. Foster

has remained incarcerated since that time.




1
  This proceeding arises out of Cause No. 2013CR8420, styled The State of Texas v. Stephen Guy Foster, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                       04-15-00173-CR


        Foster filed a motion for judgment nunc pro tunc in the trial court in February 2015. In his

motion, Foster asserted he was entitled to additional time credits for the time he served on pre-trial

release. The trial court denied the motion for judgment nunc pro tunc, concluding there was no

error in the defendant’s judgment. Foster now seeks mandamus relief from this court, requesting

an order compelling the trial judge to amend the final judgment of conviction and sentence to

correct a clerical error.

        “The purpose of a nunc pro tunc order is to correctly reflect from the records of the court

a judgment actually made by it, but which for some reason was not entered of record at the proper

time.” Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980). An error in the entry of

judgment is clerical if it did not arise as the result of judicial reasoning. Id. The trial court has

found that the judgment in this instance accurately reflected the trial court’s action. Although

Foster contends the alleged error in his sentence may have been clerical in nature, the record does

not support his assertion. Therefore, we cannot conclude the trial court clearly abused its discretion

in denying the motion for judgment nunc pro tunc.

        Because we conclude the trial court did not abuse its discretion in denying relator’s motion

for judgment nunc pro tunc, this court is of the opinion that relator is not entitled to the relief

sought by mandamus. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-